FILED UNDER RULE 497(c) FILE NOS. 333-116-21591 December 1, 2009 American Century Investments Prospectus LIVESTRONG® Income Portfolio Investor Class (ARTOX) Institutional Class (ATTIX) R Class (ARSRX) Advisor Class (ARTAX) LIVESTRONG® 2015 Portfolio Investor Class (ARFIX) Institutional Class (ARNIX) R Class (ARFRX) Advisor Class (ARFAX) LIVESTRONG® 2020 Portfolio Investor Class (ARBVX) Institutional Class (ARBSX) R Class (ARBRX) Advisor Class (ARBMX) LIVESTRONG® 2025 Portfolio Investor Class (ARWIX) Institutional Class (ARWFX) R Class (ARWRX) Advisor Class (ARWAX) LIVESTRONG® 2030 Portfolio Investor Class (ARCVX) Institutional Class (ARCSX) R Class (ARCRX) Advisor Class (ARCMX) LIVESTRONG® 2035 Portfolio Investor Class (ARYIX) Institutional Class (ARLIX) R Class (ARYRX) Advisor Class (ARYAX) LIVESTRONG® 2040 Portfolio Investor Class (ARDVX) Institutional Class (ARDSX) R Class (ARDRX) Advisor Class (ARDMX) LIVESTRONG® 2045 Portfolio Investor Class (AROIX) Institutional Class (AOOIX) R Class (ARORX) Advisor Class (AROAX) LIVESTRONG® 2050 Portfolio Investor Class (ARFVX) Institutional Class (ARFSX) R Class (ARFWX) Advisor Class (ARFMX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of
